Citation Nr: 1606884	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's service is a bar to VA benefits


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The appellant served on active duty from November 1966, to June 1969, including service in the Republic of Vietnam.  He was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that the appellant's military service from November 30, 1966 ,through June 8, 1969, was not considered honorable for VA benefits purposes.

The appellant testified at a hearing before the undersigned in October 2015.  A hearing transcript is of record.

A September 1969 administrative decision had previously determined that the character of the appellant's period of service from November 1966 to June 1969 was under dishonorable conditions.  Additional service department records relevant to the claim were received, however, in June 1984.  Therefore, new and material evidence is not required for the Board to review this appeal.  Cf. 38 C.F.R. § 3.156(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required no his part.


REMAND

A complete copy of the appellant's service personnel records (SPR) does not appear to have been associated with the claims file.  Notably, the record reflects that he was disciplined on multiple occasions, including three convictions by court martial; however, only extracts of military records of previous convictions are contained in the SPR file of record.  It is unclear whether additional SPRs are available.

Accordingly, the appeal is REMANDED for the following action:

1.  Ensure that a complete copy of the appellant's service personnel records, including records of court martial proceedings and other disciplinary proceedings/records are associated with the claims file.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




